                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONOVON LEE,                               :   CIVIL ACTION NO. 1:18-CV-1902
                                           :
                    Petitioner             :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
MARK CAPOZZA,                              :
                                           :
                    Respondent             :

                                       ORDER

      AND NOW, this 19th day of December, 2018, upon consideration of

the motion (Doc. 18) filed pro se by petitioner Donovon Lee (“Lee”), requesting

that the court grant his petition (Doc. 1-2) for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2254 and order his immediate release from incarceration, and the

court having denied Lee’s petition by order (Doc. 17) dated December 13, 2018, it

is hereby ORDERED that Lee’s motion (Doc. 18) for release from incarceration is

DENIED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
